  Case 1:20-cv-02127-VM Document 6 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
DEMAND ELECTRIC, INC.,                :                          7/16/2020
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :
                                      :
INNOVATIVE TECHNOLOGY HOLDINGS, LLC, :           20 Civ. 02127
                                      :
                                      :
                      Defendant.      :
--------------------------------------X
INNOVATIVE TECHNOLOGY HOLDINGS, LLC, :
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :
                                      :
DEMAND ELECTRIC, INC. et al.,         :          20 Civ. 03273
                                      :
                                      :
                      Defendants.     :             ORDER
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     Upon review of the complaints and other papers filed

with the Court in connection with the two cases captioned

above, the Court noted that in all material respects the

complaints   describe    the   same   or   substantially        similar

underlying events arising out of the same or substantially

similar operative facts, and that the plaintiff and defendant

in the lower numbered action, 20 Civ. 02127, are the defendant

and plaintiff, respectively, in the higher-numbered action,

20 Civ. 03273. Accordingly, it is hereby




                                 1
  Case 1:20-cv-02127-VM Document 6 Filed 07/16/20 Page 2 of 2



     ORDERED that     the    Clerk       of    Court   is   directed

to consolidate these actions for all pretrial purposes; and

it is further

     ORDERED that      all     filings        in   connection   with

the consolidated action be docketed against the remaining

lower numbered case, 20 Civ. 02127; and it is finally

     ORDERED that the Clerk of Court close the referenced

higher numbered case, 20 Civ. 03273, as a separate action and

remove it from the Court’s docket.

SO ORDERED.

Dated:    July 16, 2020
          New York, New York


                                         _________________________
                                              Victor Marrero
                                                  U.S.D.J.




                                 2
